737 A.2d 249 (1999)
Eugene M. ROMAH and Mary Lou Romah, his wife
v.
HYGIENIC SANITATION COMPANY, a corporation and the Dow Chemical Company, a corporation.
Appeal of the Dow Chemical Company, a corporation.
Supreme Court of Pennsylvania.
Argued September 14, 1999.
Decided October 4, 1999.
George E. Yokitis, Pittsburgh, Mindy J. Shreve, Philadelphia, Dean T. Barnhard, Indianapolis, IN, for Dow Chemical.
Thomas M. Castello, Pittsburgh, for the Romahs.
James F. Israel, James A. McGovern, Pittsburgh, for Hygenic Sanitation Co.
Before FLAHERTY, C.J., and ZAPPALA, CAPPY, CASTILLE, NIGRO, NEWMAN and SAYLOR, JJ.

ORDER
PER CURIAM:
Order affirmed.